DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has elected Group I (claims 1-8 and 11-13). Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 November 2021.

Specification
The disclosure is objected to because of the following informalities:
The specification recites the acronyms, “PIA” (see para. [0031]), “PIC,” (see para. [0029]) and “PIA-514,” (see para. [0029]) without providing a meaning for the acronyms. 
The specification recites the misspelled, “imidazole,” as “Pyrimidine Imdazole Alexa-Fluor-514,” and, “Pyrimidine Imdazole Alexa-Fluor-610,” (see para. [0058]-[0059]).
Appropriate correction is required.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  

Claim 12 recites, “recations.” For purposes of examination, it is assumed Applicant intended, “reactions.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites group X as being a group capable of emitting light or radioactive radiation and group L as being a linker molecule or being completely absent. Given that group L serves as the linker molecule to connect group X with the remaining structure of formula I, it is unclear how group X should be linked to formula I in the event that group L is absent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-3, 5, 7-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. ("Mechanism of Inducible Nitric-oxide Synthase .
In regards to claim 1, Nagpal discloses a compound represented by the following formula (see figure 1, p. 19687):

    PNG
    media_image1.png
    649
    532
    media_image1.png
    Greyscale


wherein R is 1) a hydrogen atom or 2) a COOCH3 functional group (see figure 1 reproduced above).
However, Nagpal is silent on a group X, which is a group capable of emitting light or radioactive radiation, and a group L wherein L is absent or a linker molecule.
Dratz discloses the analogous art of labeling and identification of changes in protein levels and changes in enzyme activity (abstract). Dratz teaches that optical labeling molecules (para. [0075]) such as pyrimidine imidazoles (para. [0077]) may be modified by optical labeling moieties such as Alexa dyes (including Alexa Fluor-514 and 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosed composition of Nagpal to include a group X, which is a group capable of emitting light (fluorescent emission) for the benefit of enabling detection of enzyme molecules by measuring fluorescent emission and providing labeling molecules that feature increased solubility over a wide pH range and enhanced detection sensitivity (Dratz, para. [0083]-[0084]) as well as a group L wherein L is a linker molecule for the benefit of attaching other component to the optical labeling tag (Dratz, para. [0088]).
In regards to claim 2, modified Nagpal-Dratz discloses a compound wherein the group X is a fluorophore (optical labeling molecule comprises a fluorophore; Alexa dyes) (Dratz, para. [0008], [0084]).
In regards to claim 3, modified Nagpal-Dratz discloses a compound wherein the fluorophore is selected from Alexa Fluor (Alexa dyes including, but not limited to, Alexa Fluor 350, Alexa Fluor 405, Alexa Fluor 430, Alexa Fluor 488, Alexa Fluor 500, Alexa Fluor 514, Alexa Fluor 532, Alexa Fluor 546, Alexa Fluor 555, Alexa Fluor 568, Alexa Fluor 594, Alexa Fluor 610, Alexa Fluor 633, Alexa Fluor 647, Alexa Fluor 660, Alexa Fluor 680, Alexa Fluor 700 and Alexa Fluor 750) (Dratz, para. [0084]).

In regards to claim 7, Nagpal discloses a compound represented by the following formula (see figure 1, p. 19687):

    PNG
    media_image1.png
    649
    532
    media_image1.png
    Greyscale

wherein R is 1) a hydrogen atom or 2) a COOCH3 functional group (see figure 1 reproduced above).
However, Nagpal is silent on a compound further comprising Alexa Fluor-514 as represented in formula II of claim 7 (see formula II reproduced below).

    PNG
    media_image2.png
    753
    699
    media_image2.png
    Greyscale

Dratz discloses the analogous art of labeling and identification of changes in protein levels and changes in enzyme activity (abstract). Dratz teaches that optical labeling molecules (para. [0075]) such as pyrimidine imidazoles (para. [0077]) may be modified by optical labeling moieties such as Alexa dyes (including Alexa Fluor-514 and Alexa Fluor-610) (para. [0084]) to enable detection of enzyme molecules by measuring fluorescent emission (para. [0084]) and said optical labeling molecules are beneficial because they feature increased solubility over a wide pH range and enhanced detection sensitivity (para. [0083]). Additionally, Dratz teaches that a linker moiety may be included to attach other components to the optical labeling tag (para. [0088]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosed composition of Nagpal to include a compound further comprising Alexa Fluor-514 as represented by Formula II for the benefit of enabling detection of enzyme molecules by measuring fluorescent emission and providing labeling molecules that feature increased solubility over a wide pH range and enhanced detection 
In regards to claim 8, Nagpal discloses a compound represented by the following formula (see figure 1, p. 19687):

    PNG
    media_image1.png
    649
    532
    media_image1.png
    Greyscale

wherein R is 1) a hydrogen atom or 2) a COOCH3 functional group (see figure 1 reproduced above).
However, Nagpal is silent on a compound further comprising Alexa Fluor-610 as represented in formula III of claim 8 (see formula III reproduced below).

    PNG
    media_image3.png
    706
    1256
    media_image3.png
    Greyscale

Dratz discloses the analogous art of labeling and identification of changes in protein levels and changes in enzyme activity (abstract). Dratz teaches that optical labeling molecules (para. [0075]) such as pyrimidine imidazoles (para. [0077]) may be modified by optical labeling moieties such as Alexa dyes (including Alexa Fluor-514 and Alexa Fluor-610) (para. [0084]) to enable detection of enzyme molecules by measuring fluorescent emission (para. [0084]) and said optical labeling molecules are beneficial because they feature increased solubility over a wide pH range and enhanced detection sensitivity (para. [0083]). Additionally, Dratz teaches that a linker moiety may be included to attach other components to the optical labeling tag (para. [0088]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosed composition of Nagpal to include a compound further comprising Alexa Fluor-610 as represented by Formula III for the benefit of enabling detection of enzyme molecules by measuring fluorescent emission and providing labeling molecules that feature increased solubility over a wide pH range and enhanced detection sensitivity (Dratz, para. [0083]-[0084]) as well as a group L wherein L is a linker 
In regards to claim 11, modified Nagpal-Dratz discloses a method for monitoring change of NO concentration in living cells or living animals (NO [nitric oxide] produced) (Nagpal, p. 19687, col. 2, para. 1), the method comprising the steps of: (a) contacting a compound of the formula depicted in figure 1 (Nagpal, see figure 1, p. 19687) (incubated with different concentrations of the inhibitor PIC or PID) (Nagpal, p. 19687, col. 2, para. 1) with the living cells or living animals (RAW cells) (Nagpal, p. 19687, col. 1, para. 3); and (b) detecting emitted chemiluminescence (ECL chemiluminescence detection kit) (Nagpal, p. 19688, col. 2, para. 1) or radioactive radiation from the compound (radioligand binding assay) (Nagpal, p. 19694, col. 1, para. 1).
In regards to claim 12, modified Nagpal-Dratz discloses a method for studying kinetics of enzyme reactions (kinetics of inhibitor binding with iNOS) (Nagpal, p. 19687, col. 1, para. 2) that involve nitric oxide release in cells (RAW cells) (Nagpal, see Effect of PID on Fully Assembled Active iNOSfl in RAW Cells, p. 19691, col. 1-2) or tissue (tissue culture plates) (Nagpal, p. 19686, col. 2, para. 6).
In regards to claim 13, modified Nagpal-Dratz discloses a method wherein the subject is a cultured (tissue culture plates) (Nagpal, p. 19686, col. 2, para. 6) or collected cell (RAW cells) (Nagpal, see Effect of PID on Fully Assembled Active iNOSfl in RAW Cells, p. 19691, col. 1-2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagpal in view of Dratz as applied to claim 2 above, and further in view of Jefferson et al. (US 2005/0256121), hereinafter Jefferson.
In regards to claim 4, modified Nagpal-Dratz discloses that radioactive labeling of proteins is known in the art (Dratz, para. [0228]) with radioactive labels such as tritiated acetic anhydride or iodoacetamide (Dratz, para. [0229]).
However, is silent on a compound wherein the radioactive tracer element comprises technetium-99m or other radioactive labels of short half-life permissible for human use.
Jefferson discloses the analogous art of labeling heterocyclyls and heteroaryls including imidazoles and pyrimidines (abstract; para. [0603]). Jefferson teaches that radionuclides such as technetium-99m (technetium-99) and indium-111 (para. [0688]) are suitable labels of heterocyclyls and heteroaryls that enable detectable signals in diagnostic methods while still retaining biological activity (para. [0687]).
Therefore, it would have been obvious to one with ordinary skill in the art to further modify the disclosure of modified Nagpal-Dratz to include a radioactive tracer element comprising technetium-99m or other radioactive labels of short half-life permissible for human use for the benefit of enabling detectable signals in diagnostic methods while retaining biological activity (Jefferson, para. [0687]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagpal in view of Dratz as applied to claim 1 above, and further in view of Lee (US 2001/0049109).

However, modified Nagpal-Dratz does not positively teach a compound (optical labeling molecule) wherein the linker molecule is selected from a substituted or unsubstituted benzene moiety or a group comprising 2 to 5 fused benzene rings or substituents of similar size.
Lee discloses the analogous art of providing fluorescent labeling and detection compounds (para. [0004]). Lee teaches that linker molecules may be included in labeling compounds to provide rigidity to the linker and examples of such linker molecules include alkene, diene, alkyne, or five and six membered rings having at least one unsaturated bond and/or having a fused ring structure (para. [0083]) and further teaches that such five or six membered ring or fused ring structure may include benzene (para. [0084]). 
Therefore, it would have been obvious to one with ordinary skill in the art to further modify the disclosure of modified Nagpal-Dratz to include a linker molecule that is selected from a substituted or unsubstituted benzene moiety or a group comprising 2 to 5 fused benzene rings or substituents of similar size for the benefit of providing rigidity to the linker (Lee, para. [0004], [0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797